Citation Nr: 0905863	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for left leg 
radiculopathy, currently evaluated as 20 percent disabling. 

3.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to February 
1970, and from March 1970 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 20 percent evaluation for a 
low back strain, granted a separate 20 percent evaluation for 
left leg radiculopathy, and denied entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.

The issues of entitlement to an increased evaluation for left 
leg radiculopathy, and entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 28, 2006, a low back strain was not 
manifested by a limitation of flexion to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.

2.  As of November 28, 2006, a low back strain was manifested 
by lumbar flexion limited by 75 percent, which is 23 degrees.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back strain prior to November 28, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for a 40 percent evaluation, and no higher, 
for a low back strain as of November 28, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in correspondence dated in February 2005 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA did fail to provide 
the Veteran with notice of) the rating criteria that would be 
needed to obtain a higher evaluation for low back strain, and 
how disability evaluations and effective dates are assigned 
prior to the July 2005 rating decision on appeal.  However, 
in the January 2006 statement of the case, the Veteran was 
provided with notice of the specific rating criteria for 
evaluating disease or injuries of the spine.  Also, in a 
March 2006 letter, the RO provided the Veteran with notice of 
how disability evaluations and effective dates are assigned.  
The claim was subsequently readjudicated in a June 2006 
supplemental statement of the case.  Thus, any prejudice to 
the Veteran for these errors was  harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including VA treatment records and 
Social Security Administration disability records, and as 
warranted by law, affording a VA examination.  The Veteran 
submitted additional private medical records following the 
last supplemental statement of the case and has waived 
initial consideration of that evidence by the agency of 
original jurisdiction.  See February 3, 2009, Memorandum from 
the Disabled American Veterans.  Thus, the Board may consider 
this evidence in the first instance.  See 20.1304(c) (2008).  

The Board concludes the veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

Service connection for low back strain with left sciatica was 
granted by means of an October 1997 rating decision and 
assigned a 10 percent evaluation, effective April 21, 1997.  
The Veteran appealed the evaluation assigned and was granted 
a 20 percent evaluation in an April 1998 rating decision, 
effective April 21, 1997.  He has remained at the 20 percent 
evaluation since that time.

The Veteran filed a claim for increase in December 2004.  In 
the July 2005 rating decision on appeal, the RO continued the 
20 percent evaluation for a low back strain, and granted a 
separate 20 percent evaluation for left leg radiculopathy, 
which is a symptom of the service-connected disability.  The 
Veteran argues he warrants a higher rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The service-connected low back strain is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  A general rating 
formula evaluates diseases and injuries of the spine.  These 
criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 
20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  A 
20 percent evaluation is also warranted when there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less or there is favorable ankylosis 
of the entire thoracolumbar spine.  A 60 percent evaluation 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for a low back strain 
prior to November 28, 2006, but that the evidence supports 
the grant of a 40 percent evaluation as of November 28, 2006.  
The reasons follow.

Prior to November 28, 2006, the medical evidence does not 
show forward flexion to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine at any time 
during the appellate term.  For example, a May 2004 VA 
examination report shows that the Veteran had 0 to 90 degrees 
of flexion and a combined range of motion of 300 degrees.  A 
July 2004 VA outpatient treatment report shows the examiner 
stated the Veteran's back was nontender to palpation except 
over the left sacroiliac joint.  He also stated the Veteran 
had normal flexion of the low back.  A December 2004 VA 
outpatient treatment report shows the examiner stated there 
was tenderness in the lumbosacral spine, but that the Veteran 
had normal flexion.  A December 2005 VA examination report 
shows the Veteran was able to flex to 40 degrees without pain 
and 60 degrees with pain.  He had a combined range of motion 
of 165 degrees.  These clinical findings show the Veteran's 
flexion is greater than 30 degrees, his combined range of 
motion is, at worst, 165 degrees, and he does not have 
ankylosis of the entire thoracolumbar spine.  Such clinical 
findings do not fall under the criteria for a 40 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The veteran has been diagnosed with degenerative disc 
disease.  See December 2005 VA examination report.  However, 
there is no evidence that he has incapacitating episodes that 
have been prescribed by a physician.  See Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (2) which requires that bed rest be prescribed 
by a physician.  The Veteran has made no allegation of 
incapacitating episodes prescribed by a physician.  Thus, 
consideration of the criteria under Diagnostic Code 5243 is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

The evidence is replete with complaints of pain from the 
Veteran and reports of pain by medical professionals.  The 
20 percent evaluation assigned prior to November 28, 2006 
contemplates pain with movement and flare-ups of the service-
connected disability.  38 C.F.R. §§ 4.1 (Generally, degrees 
of disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to severity of the several grades of 
disability); 4.71a.  

In light of the foregoing, the clinical findings preponderate 
against entitlement to an evaluation in excess of 20 percent 
prior to November 28, 2006.  Hence, the veteran's claim for 
an evaluation in excess of 20 percent for low back strain 
prior to that date is denied.  
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As to the Board's determination that a 40 percent evaluation 
for low back strain is warranted as of November 28, 2006, 
there is a private medical record, wherein the examiner 
stated the Veteran's flexion was limited by 75 percent.  This 
would mean that the Veteran has 25 percent of full flexion.  
If full flexion is 90 degrees, then 25 percent of 90 is 
approximately 23 degrees.  This establishes flexion that is 
less than 30 degrees, which falls under the criteria for a 
40 percent evaluation.  The same finding regarding the 
Veteran's limitation of flexion was made in a January 2007 
medical record, which would indicate that the November 28, 
2006, clinical finding was not a temporary flare-up.  This 
further supports the Board's determination that a 40 percent 
evaluation is warranted for the service-connected low back 
strain as of November 28, 2006.

An evaluation in excess of 40 percent, however, is not 
warranted, as there is no competent evidence that the Veteran 
has unfavorable ankylosis of the entire thoracolumbar spine 
or of the entire spine.  38 C.F.R. § 4.71a.


ORDER

An evaluation in excess of 20 percent for a low back strain 
is denied prior to November 28, 2006.

A 40 percent evaluation, and no higher, is granted for a low 
back strain as of November 28, 2006, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

In an April 1998 rating decision, the RO granted the Veteran 
an increased rating from 10 to 20 percent for low back strain 
with sciatica.  In assigning that evaluation, the RO 
acknowledged the Veteran's lack of knee and ankle jerks in 
the left lower extremity as part of the basis for awarding 
the increased rating.  See former 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which diagnostic criteria evaluating a 
spine disability included symptoms of sciatica.  (In 2002 and 
2003, there was a change in the Diagnostic Codes addressing 
diseases and injuries of the spine.)

In the July 2005 rating decision on appeal, the RO, by 
applying the amended criteria addressing diseases and 
injuries of the spine, the RO granted a separate 20 percent 
evaluation for left leg radiculopathy.  See General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  
While rated under a different Diagnostic Code, left leg 
radiculopathy is a direct symptom of the low back disability.  
Thus, when the Veteran submitted the September 2005 notice of 
disagreement and indicated he was appealing the denial of a 
"higher evaluation for the back condition," the Board finds 
he was including the left leg radiculopathy.  The January 
2006 statement of the case did not include that part of the 
Veteran's service-connected claim, nor did the subsequent 
June 2006 supplemental statement of the case.  As a result of 
this finding, the claim must be remanded for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999). 

Because the claim for entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders is inextricably intertwined with an 
increased-rating claim, the Board will defer consideration of 
this claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall issue a Statement of the 
Case on the issue of entitlement to an 
evaluation in excess of 20 percent for 
left leg radiculopathy.  If, and only if, 
the appellant completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 7104 
(West 2002).

2.  The RO should readjudicate the 
Veteran's claim for entitlement to a total 
disability evaluation based on individual 
unemployability due to service connected 
disorders, as additional evidence was 
received since the last Supplemental 
Statement of the Case and an increased 
rating has been granted for the low back 
strain.  If the claim is not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence, to 
include medical evidence that his service connected disorders 
preclude all forms of substantially gainful employment that 
are consistent with his education and occupational 
experience.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


